Bartch, J.:
This action was brought by the plaintiff to recover a certain amount which he claims is due him under the terms of a contract between him and the defendant. The case was tried before a jury consisting of twelve jurors, nine of whom concurred in rendering a veridct in favor of the plaintiff, for the amount claimed in the complaint.' Judgment was entered there,on, and the defendant appealed. The only question raised is whether a judgment entered on a verdict concurred in by only nine jurors is valid. This question has been decided in the affirmative several times by this court, and we adhere to our former decisions in this class of cases, the first one of which is Hess v. White, 9 Utah 61.
The judgment is affirmed.
Zane, C. J., and Minee, J., concur.